NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY DEAN SMITH; JACOB LEE                     No. 17-35225
ANAGICK,
                                                D.C. No. 1:13-cv-00010-TMB
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

ROBERT CORCORAN; G. SCOTT
WELLARD, sued in their individual
capacities,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Alaska state prisoners Billy Dean Smith and Jacob Lee Anagick appeal pro

se from the district court’s summary judgment in their 42 U.S.C. § 1983 action

alleging a due process claim arising from their placement in administrative


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
segregation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

both summary judgment and a defendant’s entitlement to qualified immunity.

Hughes v. Kisela, 862 F.3d 775, 779 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because plaintiffs failed to raise a genuine dispute of material

fact as to whether their placement in administrative segregation implicated a

protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 484-85 (1995) (a

constitutionally protected liberty interest arises only when a restraint imposes an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); see also Saucier v. Katz, 533 U.S. 194, 201 (2001) (the

threshold question for a qualified immunity analysis is whether a defendant’s

conduct violated a constitutional right), overruled in part on other grounds by

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

      The district court did not abuse its discretion by denying plaintiffs’ motion

under Fed. R. Civ. P. 59(e) because they did not establish any grounds for relief.

See SEC v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100 (9th Cir. 2010)

(setting forth standard of review and listing grounds warranting reconsideration

under Rule 59(e)).

      AFFIRMED.




                                          2                                     17-35225